Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent engaged in a pattern of deceit, admitted to commingling client funds, neglected legal matters entrusted to him, and failed to cooperate in the investigations. Further, respondent has been previously disciplined by this *242court for similar conduct. Cleveland Bar Assn. v. Ryan. We have held in the past that misuse of client funds and a pattern of neglect of client interests warrants disbarment. Cincinnati Bar Assn. v. Wolosin (1999), 84 Ohio St.3d 401, 403, 704 N.E.2d 566, 568; Cleveland Bar Assn. v. Armon (1997), 78 Ohio St.3d 497, 500, 678 N.E.2d 1371, 1373. Respondent is hereby permanently disbarred from the practice of law in the state of Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.